DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This office action is a response to amendments filed 12/09/2020 wherein claims 1-13 are pending and ready for examination.  

   Response to Arguments
Applicant's arguments filed 12/09/2020 have been fully considered but they are not persuasive. 
Applicant Asserts: First, we respectfully disagree with the Examiner’s opinion that paragraph 50 of the Han reference discloses the claimed feature of “providing a portal aggregation server storing a plurality of network portal addresses associated with the plurality of said network portal apparatuses...”.Paragraph 50 of Han discloses that a single external captive portal device 400 is mapped to a plurality of WLAN controllers. Thus, there is only one captive portal device here, not a plurality of network portal apparatuses.Examiner Response:  The Examiner thanks applicant representative for pointing out the singular form of the captive portal device as taught by prior art Han at location [0050].  Figure 4 indeed depicts a single example of a captive portal device whereas Figure 5 is illustrates a plurality of captive portal devices.  The Examiner will cite [0051] instead of [0050] as teaching this limitation.  It is noted that Figure 5 is below Figure 4 which would have taught the plurality of captive portal devices.
Applicant Asserts: Further, the WLAN controllers of Han are not equivalent to the claimed network portal apparatuses. The WLAN controller 125 of Han does not provide a network portal (i.e. a website that serves as a point of access for information). In contrast, the WLAN controller 125 is a hardware device for connecting the client device 110 to the access point 115 or the like (see, for example, paragraphs 34 and 46 of Han).Examiner Response:  Respectfully, the Examiner never stated WLAN controller 125 as being the same as the claimed network portal apparatus.  However, it remains the Examiner’s position that the network portal apparatus and the WLAN controller 125 provide analogous functionality because both provide IP addresses to a service/resource. Han teaches that the WLAN 125 may include (map) up to eight Captive Portal Internet Protocol (CPIP) addresses.  Instant specification at location [0042] discloses the claimed network portal apparatus is a device that provides the user equipment a resource (see instant [0042].  The WLAN controller 125 indeed provides the user equipment a resource which under a broad yet reasonable interpretation is the resource CPIP (address) to an access point.  The access point may indeed be associated with an account the user desires to access.  Applicant Asserts: Further, paragraph 54 of Han does not disclose “providing a portal aggregation server storing a plurality of network portal addresses associated with the plurality of said network portal apparatuses and a plurality of subscriber identifiers which each identify a respective one of said plurality of subscriber apparatuses.”

Paragraph 54 and Figure 7 of Han disclose mappings between wireless controllers (WC1-WC4) and external captive portal devices (700A-700D). None of these comprise subscriber apparatuses (i.e. client device 110 in Han).Examiner Response:  Respectfully, applicant representative cites two alleged deficiencies in the prior art Han which are the lack of a server and WC1-WC4 are not subscriber apparatuses.  As an initial matter, Han discloses at location [0026] that the external captive portal device and the RADIUS may be either co-located or on the same server and may even include virtual machines in a cloud computing environment. Han further teaches at location [0076] Figure 1 may be implemented via a server computer system.
Second, the WLAN 125 is indeed a subscriber apparatus controlling access to and from the external captive portal.  Han at location [0037] discloses the WLAN 125 receives and forwards a HTTP GTE request 310 to the external captive portal module 140.  There is not authentication exchange taking place between WLAN 125 and captive portal module 140 which suggests the external captive portal recognizes the WLAN 125.    Since no authentication/verification step in interposed between WLAN 125 and the external captive portal module 140 then the WLAN 125 is in same SSID of AP 115 suggesting that the WLAN 125 is an already subscribed or registered device in the SSID domain.
Applicant Asserts:    Further, the amended independent claims now define that “the portal aggregation server comprises a proxy server and each of the network portal apparatus comprises a respective authentication server.”  There is no clear disclosure in Han that the captive portal device 105 comprises a proxy server that operates as claimed. Indeed, there is no disclosure in Han that the captive portal device 105 is a portal aggregation server, i.e., a server that serves an aggregation/plurality of different portal apparatuses.

Referring to Figure 1 of the present application, it can be seen that the portal aggregation server 7 (which comprises proxy server 8) can allow the subscriber device 2 to connect to a network via a plurality of network portal apparatuses 12, 13, 14 (each of which provides a respective Examiner Response:  Respectfully, the Examiner is not persuaded by applicant representative characterization of prior art Han with respect to:
Proxy.  The instant specification always discloses and associates the proxy server as being or being in association with a RADIUS service.  As such, the Examiner finds Hans at least at [0046] teaching RADIUS based upon the RFC 5176 protocol.  Further, since Hans teaches that the RADIUS and external captive portal apparatus may be combined [0026] Hans teaches a server that includes the proxy.
Aggregation/plurality of different portal apparatuses.  Hans teaches at location [0057] a Figure 10 illustrating a multi-tenant external captive portal device 1000. This multi-tenant external captive portal device 1000 includes two external captive portal devices 1000A and 1000B.
Applicant Asserts: There is no equivalent of this claimed portal aggregation server that provides communication between, and which is separate from, a plurality of network portal apparatuses and the client/subscriber apparatus in Han. In contrast, in Han the one 105 (or each of the plural 700) captive portal device(s) comprises its own captive portal module 140 (e.g. Figure 1). Thus, the captive portal device is not a portal aggregation server as claimed.
Examiner Response: The Examiner disagrees that there is no equivalent of a claimed portal aggregation server. While Figure 1 may not depict aggregating captive portal devices or services, Han illustrates a Figure 10, the equivalent of the claimed portal aggregation server and provides communication between network portal apparatuses and the client/subscriber devices.  In Figure 10, aggregation server External Captive Portal 1000 communicates with wireless controllers which is the claimed client subscriber apparatus and a plurality of Captive Portal 
 Applicant Asserts: In contrast, in Han the one 105 (or each of the plural 700) captive portal device(s) comprises its own captive portal module 140 (e.g. Figure 1). Thus, the captive portal device is not a portal aggregation server as claimed.Examiner Response:  See Examiner remarks Aggregation/plurality of different portal apparatuses.  Hans teaches at location [0057] a Figure 10 illustrating a multi-tenant external captive portal device 1000. This multi-tenant external captive portal device 1000 includes two external captive portal devices 1000A and 1000B.Applicant Asserts:  Further, the captive portal device 105 of Han can communicate with (or, alternatively, comprise - see paragraph 26) the RADIUS authentication server 120, but the RADIUS server 120 is also not a network portal apparatus.
Examiner Response:  Respectfully the Examiner disagrees that RADIUS 120 is not a network portal address.  A network portal address is a IP address.  Figure 1 depicts the RADIUS 120 external to external captive portal device 105 and there would be no connection if in fact the RADIUS did not have an IP address which is a network port to the RADIUS apparatus. Applicant Asserts: Thus, there is not even a suggestion in Han of the claimed feature of “at the portal aggregation server, receiving from a said subscriber apparatus a connection request to connect to the network wherein the request comprises a said subscriber identifier associated with the subscriber apparatus and mapping the received subscriber identifier to a said network portal address, and redirecting the connection request via the proxy server to the respective authentication server of the network portal address so mapped.”Examiner Response:  Respectfully, applicant assertion regarding no suggestion of Han teaching an aggregation server has been addressed above.  The Examiner associates the previous response on the alleged lack of the aggregation server to assertions expressed here.Applicant Asserts: Further, the Amir reference does not remedy the deficiencies of Han. Paragraph 116 of Amir merely discloses that subscriber data per service may exist inside, and be stored by, a service manager, e.g. SIP Redirect/SBC device. This does not make it obvious to the person skilled in the art to provide a portal aggregation server as defined by the amended independent claims.

Also, the “SIP Redirect” of Amir specifically relates to a Session Initiation Protocol (SIP) re-direct server. SIP is a standard for multimedia conferences over IP where the re-direct server determines where to route a call. This is completely unrelated to the “redirect” mentioned in paragraph 48/49 of Han, which is a redirect for the client 110 to the original URL that was included in the HTTP GET request for accessing a wireless network.

Accordingly, for at least the above reasons Applicant respectfully requests that the Examiner withdraw the rejections of independent claims 1 and 6 and all claims that variously depend therefrom.
Examiner Response:  Respectfully, the Examiner is unpersuaded by applicant representative argument that it would not be obvious to Han to consider Amir.  As an initial matter, the office action (see non-final rejection 10/02/2020) teaches Hans anticipates mapping network portal addresses to subscriber apparatuses at [0049] by use of load balancing and redirection.  The 
It is for the above reasons that the Examiner will maintain the prior art rejections of claims 1 – 13 as amended.
Newly searched art found to be analogous:
US 20170331900 A1, Wang; Gang et al. See Figure 4A and [0050].WO 0177785 A2 HERSHENSON MATTHEW J et al. See Figure 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1-13 is rejected under 35 U.S.C. 103 as being unpatentable over Han; Seung Bong et al, US 20150089592, March 26, 2015, hereafter referred to as Han.in view of Ansari; Amir et al, US 20150074259, March 12, 2015, hereafter referred to as Amir.

               As to claim 1, Han teaches a method in a communications network – Han Figure 14 for connecting to the network a subscriber apparatus from amongst a plurality of subscriber apparatuses – Han [0023 and 0024] Figure 1 depicting wireless network 100, subscriber apparatus client 105 whereas a plurality of clients are taught ’23) to a respective network portal apparatus from amongst a plurality of network portal apparatuses – Han [0023] …wireless network 100 that includes an out-of-band external captive portal device 105, the method including:
             providing a portal aggregation server storing a plurality of network portal addresses associated with the plurality of said network portal apparatuses– Han [0050] FIG. 4 illustrates CPIP address mapping for a single external captive portal device 400 that is mapped to a plurality of wireless controllers (e.g., WLAN controllers).  Here, the claimed ‘portal aggregation server’ is taught by Han as ‘captive portal device 400’ whereas the claimed ‘network portal apparatuses’ is taught by Han as ‘wireless controllers’ because each of these controllers has a specific IP address when combined constituting a plurality of portal addresses), and a plurality of subscriber identifiers which each identify a respective one of said plurality of subscriber apparatuses – [0054] FIG. 7 illustrates an example failover process performed by a plurality of external captive portal devices 700A-D. The occurrence of a failover event with respect to external captive portal device 700A causes a remapping of the WC1 to a second external captive portal device 700B, which includes the mapping of CPIP1 to the second external captive portal device 700B. The second external captive portal device 700B now services both WC1 and WC2 using CPIP1 address and CPIP2 address, respectively), wherein the portal aggregation comprises a proxy server – Hans [0039] To authenticate the user of the client 110 the HTTP POST request that includes the authentication credentials of the user are transmitted by the captive portal module 140 of the external captive portal device 105 to the authentication module 145. Here, the claimed ‘proxy server’ is taught by Hans as ‘authentication module 145’) and each of the network portal apparatuses comprises a respective authentication server -  Hans [0033] the access point 115 determines if the client 110 has already been authenticated to use the wireless network 100. More specifically, the access point 115 receives a request to associate message 205 from the client 110. The access point 115 forwards this message to the WLAN controller 125. The WLAN controller 125 responds to the access point 115 with a client association reply message 210, which is forwarded to the client 110 by the access point 115 as an association reply message 215),

           at the portal aggregation server, receiving from a said subscriber apparatus a connection request to connect to the network – Han [0036] With regard to the HTTP redirect method 300A, the client 110 transmits an HTTP packet to the access point 115. This HTTP packet includes, for example, a HTTP GET request 305 where the client 110 is requesting a URL, such as www.example.com wherein the request comprises a said subscriber identifier associated with the subscriber apparatus – Han [0037] The captive portal module 140 responds to the request by generating a login form, which includes a graphical user interface that is configured to accept authentication credentials from a user of the client 110, such as a username and/or password)  and mapping the received subscriber identifier to a said network portal address – Han [0049] the access point 115 may load balance HTTP requests received from various clients based on a mapping between WLAN controllers and CPIP addresses. and redirecting the connection request via the proxy server to the respective authentication server of the network portal address so mapped  – Han [0049] The captive portal module 140 then provides to the access point 115 an HTTP response 375 that includes a redirect for the client 110 to the original URL that was included in the HTTP GET request 305). HAN SUGGESTS and mapping the received subscriber identifier to a said network portal address HOWEVER AMIR TEACHES and mapping the received subscriber identifier to a said network portal address – [0116] Ansari Subscriber data per service may exist inside the service manager and also, stored directly in the service component, e.g., SIP Redirect/SBC device.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to simply substitute Han’s Client for Amir’s subscriber.  Han would be motivated to consider explicit identity tracking to the user thus avoiding excessive processing of other user devices as taught by Han at location [0001]).
 
               As to claim 2, the combination of Han and Amir teaches a method according to claim 1 including, at the portal aggregation server: applying an authentication protocol to a subscriber apparatus using the received subscriber identifier – Han [0042] Once the client 110 is authenticated by the RADIUS server 120 a session initiation process is executed), wherein said redirecting is done on condition that subscriber apparatus is so authenticated – Han [0043] According to some embodiments, upon receiving the session initiation message 340, the external captive portal device 105 will utilize an IP address of client 110 to authorize the client 110 on the WLAN controller 125 as well as an IP address (such as a CPIP address) of the external captive portal device 105 to determine an appropriate WLAN controller for the client 110.  Here, the claimed ‘redirecting’ is taught by Han as ‘determine an appropriate WLAN controller’).

                 As to claim 3, the combination of Han and Amir teaches a method according to claim 1 including, at the portal aggregation server: storing a portal redirection map comprising said plurality of network portal addresses and said plurality of subscriber identifiers – Han [0038]The access point 115 forwards this authentication information to the external captive portal device 105 in an HTTP POST request 325. In general, an HTTP POST request includes any request that is received by a web server that specifies that the web server is to accept information included in the body of the message and store the same on the web server); wherein said mapping includes matching the received subscriber identifier to a subscriber identifier stored within the redirection map and identifying a network portal addresses stored within the portal redirection map in association with the subscriber identifier which matches the received subscriber identifier – Han [0040] the external captive portal device 105 may service up to 255 CPIP addresses, but individual WLAN domains may include up to eight CP IP addresses. As mentioned above, CPIP addresses may be evenly allocated among cluster nodes of external captive portal devices).

                As to claim 4, the combination of Han and Amir teaches a method according to claim 1 including, at the portal aggregation server: mapping the received subscriber identifier to a plurality of said network portal addresses – Han [0008] FIG. 4 illustrates CPIP address mapping for a single external captive portal device that is mapped to a plurality of wireless controllers); and redirecting the connection request to the plurality of network portal address so mapped).

               As to claim 5, the combination of Han and Amir teaches a method according to claim 1 including, at the portal aggregation server: receiving from plurality of said subscriber apparatuses a connection request to connect to the network – Han [0038]… The user of the client 110 enters their authentication credentials in to the login form and the client 110 transmits this information to the access point 115 in a response message 320) wherein each request comprises a said subscriber identifier associated with a respective subscriber apparatus – Han [0039] To authenticate the user of the client 110 the HTTP POST request that includes the authentication credentials of the user are transmitted by the captive portal module 140 of the external captive portal device 105 to the authentication module 145 of the external captive portal device 105.  Here, the claimed ‘subscriber identifier’ is taught by Han as ‘authentication credentials’ whereas the user id or client id is taught at [0040] as part of a request); and mapping each received subscriber identifier to a common network portal address; and redirecting the plurality of connection requests to the common network portal address so mapped- Han [0060] FIG. 11B is a signal flow diagram illustrating CoA operations performed by the external captive portal device 105. More specifically, The DAS module 1125 and DAC 1130 cooperate to perform a change of authorization CoA process that is used to authenticate clients associated with the access point that is coupled to the wireless controller.  Here, the claimed ‘common network portal address’ is taught by Han as ‘captive portal device 105’ because device 105 address is associated the claimed ‘requests’ in the form of ‘clients associated’ which is the mapping).

               As to claim 6, Claim 6 is a network communication apparatus that is directed to the method of claim 1.  Therefore, claim 6 is rejected for the reasons as set forth in claim 1.

              As to claim 7, Claim 7 is a network communication apparatus that is directed to the method of claim 2.  Therefore, claim 7 is rejected for the reasons as set forth in claim 2.

             As to claim 8, Claim 8 is a network communication apparatus that is directed to the method of claim 3.  Therefore, claim 8 is rejected for the reasons as set forth in claim 3.

            As to claim 9, Claim 9 is a network communication apparatus that is directed to the method of claim 4.  Therefore, claim 9 is rejected for the reasons as set forth in claim 4.

           As to claim 10, Claim 10 is a network communication apparatus that is directed to the method of claim 5.  Therefore, claim 10 is rejected for the reasons as set forth in claim 5.

          As to claim 11, the combination of Han and Amir teaches a computer program product, or data carrier/store containing a computer program including instructions executable on a computer(s) to implement the method according to claim 1 – Han [0076] The computing device 1 of FIG. 15 includes a processor 10 and main memory 20. Main memory 20 stores, in part, instructions and data for execution by processor 10. Main memory 20 may store the executable code when in operation).

               As to claim 12, the combination of Han and Amir teaches one or more computers programmed with computer program including instructions arranged, when executed, to implement the method according to claim l – [0030] Han…As used herein, the term "module" may also refer to any of an application-specific integrated circuit ("ASIC"), an electronic circuit, a processor (shared, dedicated, or group) that executes one or more software or firmware programs, a combinational logic circuit, and/or other suitable components that provide the described functionality.

             As to claim 13, the combination of Han and Amir teaches a network of computers programmed with a computer program including instructions arranged, when executed, to implement the method according to claim l – [0076] Han…The system 1 of FIG. 15 may be implemented in the contexts of the likes of computing devices, radios, terminals, networks, servers, or combinations thereof. The computing device 1 of FIG. 15 includes a processor 10 and main memory 20. Main memory 20 stores, in part, instructions and data for execution by processor 10).

14.    (Cancelled).

.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM B. JONES whose telephone number is (571) 272-9637.  The examiner can normally be reached on Mon - Fri., 5:30 a.m. to 2:00 p.m.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashok Patel can be reached on 571-272-3972.  The fax phone number for the organization where this application or proceeding is assigned is 571-272-3900.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 
/WILLIAM B JONES/Examiner, Art Unit 2491                                                                                                                                                                                                        2/8/2021




/ASHOKKUMAR B PATEL/Supervisory Patent Examiner, Art Unit 2491